Citation Nr: 1738930	
Decision Date: 09/13/17    Archive Date: 09/22/17

DOCKET NO.  09-04 416	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New York


THE ISSUES

1.  Entitlement to a rating in excess of 10 percent for left wrist old healed fracture. 

2.  Entitlement to a rating in excess of 10 for left knee patella femoral syndrome. 

3.  Entitlement to service connection for chronic left shoulder pain, to include as secondary to left wrist old healed fracture. 

4.  Entitlement to compensation pursuant to the provisions of 38 U.S.C.A. § 1151, claimed as facial dystonia due to medication prescribed by VA and nerve damage due to surgery performed by VA to repair torn rotator cuff. 

5.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).



REPRESENTATION

Appellant represented by:	David T. McTaggart, Lee Potter, Bradley Berman, Attorneys


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. Yaffe, Associate Counsel


INTRODUCTION

The Veteran had active service from July 1978 to November 1980.

These matters are on appeal from the New York, New York Department of Veterans Affairs (VA) Regional Office (RO).  In April 2011, the Veteran testified at a Board hearing before the undersigned Veterans Law Judge at the RO.  A copy of the hearing transcript is of record.

In December 2011, the Board denied the claim for an increased rating for a left knee disability, denied service connection claim for a left shoulder disability, denied reopening a service connection claim for a psychiatric disorder, and remanded TDIU for additional development. 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

An August 2015 rating decision denied the Veteran's increased rating claims for left wrist and left knee disabilities, denied service connection claim for a left shoulder disability, and denied a claim for compensation under 38 U.S.C. 1151 for dystonia and pain in left arm, neck, and shoulder.  He filed a timely notice of disagreement (NOD) a week later; however, no statement of the case (SOC) has been issued for the timely August 2015 NOD as required.  See Manlincon v. West, 12 Vet. App. 238 (1999). Upon receipt of the SOC, he will have an opportunity to complete the steps necessary to perfect his appeal of the claim to the Board by filing a timely substantive appeal.  38 C.F.R. §§ 20.200, 20.202, 20.300, 2.301, 20.302, 20.303, 20.304, 20.305 (2016). 

Next, an October 2015 rating decision denied service connection for dystonia and TDIU; however, the TDIU issue was not fully developed.  In light of the above, the issue of a TDIU is inextricably intertwined with the issues being remanded and adjudication of TDIU must be deferred pending the proposed development.  See Harris v. Derwinski, 1 Vet. App. 180, 183   (1991) (the adjudication of claims that are inextricably intertwined is based upon the recognition that claims related to each other should not be subject to piecemeal decision-making or appellate litigation).

Accordingly, the case is REMANDED for the following actions:

1.  Send the Veteran an SOC concerning his claims for higher ratings for left wrist and left knee disabilities, service connection for left shoulder, and claim for compensation under 38 U.S.C.A. § 1151.  If, and only if, he submits a timely substantive appeal in response to the SOC, thereby perfecting his appeal as to the claims, it should be returned to the Board for further appellate consideration.

2.  Also, readjudicate the claim for TDIU in light of any additional evidence added to the record and any change in the Veteran's rating for the above mentioned claims. 

If TDIU remains denied, the Veteran and his attorneys should be furnished a supplemental SOC and given the opportunity to respond thereto.  Thereafter, the case should be returned to the Board for appellate review.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
L. HOWELL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).



